DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/21 has been entered.
 
Prosecution History
Claims 1-20 of application 12/215,249 filed 9/15/20 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 12/15/20. Claims 8, 14, and 18-19 were cancelled. Claims 1-4, 6, 9-13, 15-17, and 20 were amended. Claims 21-24 were newly added. Claims 1-7, 9-13, 15-17, and 20-24 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 5/26/21. Claims 9 and 20 were canceled. Claims 1, 13, 15, and 17 were amended. Claims 25-26 were newly added. Claims 1-7, 10-13, 15-17, and 21-26 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-7, 10-13, 15-17, and 21-26 are allowed over the prior art of record. The closest prior art of record is Minster et al. (US 20170278312 A1) in view of Chinnadurai (US 20140277911 A1), hereinafter referred to as Minster and Chinnadurai, respectively.
Regarding claims 1 and 17, Minster discloses A computing system comprising: 
a processor (See at least [Minster, 0089]); and 
one or more memory devices that store instructions that, when executed by the processor, cause the processor to perform acts (See at least [Minster, 0089]) comprising: 
receiving damage accumulation information from a data logger of an autonomous vehicle, the damage accumulation information being indicative of damage accumulation to an electronic module of the autonomous vehicle (See at least Fig. 2 in Minster: Minster discloses that at step S220 a vehicle may transmit a maintenance request to a maintenance entity [See at least Minster, 0061-0063]. Minster further discloses that maintenance conditions may be indicative of electronic module maintenance, such as oxygen sensor failure [See at least Minster, 0048] or battery replacement [See at least Minster, 0038]), the data logger being configured to monitor the electronic module, the damage accumulation information comprises information specifying an amount of time that the electronic module has been exposed to one or more environmental conditions (Minster discloses that the maintenance need prediction algorithm may include capturing several real sensor values (e.g., s1, s2, s3, etc. at times, t1-t3, respectively) for a component of the autonomous vehicle to approximate a date and/or time, t.sub.n, that the sensor values for the component may arrive at the schedule maintenance value, s.sub.m [See at least Minster, 0057]. It will be appreciated that during the span of t1-t3, the module being monitored must have been exposed to one or more environmental conditions, since the sensor must be present in an environment internal or external to the vehicle);
identifying a type of the electronic module (Minster discloses that predicting a future maintenance need of the autonomous vehicle includes identifying from the vehicle maintenance data one or more sensor values associated with a component or system of the autonomous vehicle [See at least Minster, 0056]); 
identifying a damage accumulation threshold for the type of the electronic module, the damage accumulation threshold for the type of the electronic module is based on fleet-wide damage accumulation information for the type of the electronic module from a plurality of autonomous vehicles in a fleet (Minster discloses that a predetermined maintenance schedule, which itself comprises one or more component thresholds, is based on historical operations of a fleet of similar autonomous vehicles for the component of the autonomous vehicle [See at least Minster, 0056]. The times in this schedule at which components are to be replaced may be regarded as damage accumulation thresholds); 
generating a predicted maintenance schedule for the electronic module of the autonomous vehicle (Minster discloses wherein the processor further identifies a future date or future date range for maintenance [See at least Minster, 0056-0057]) based upon the damage accumulation information from the data logger, the type of the electronic module, and the damage accumulation threshold for the type of the electronic module (Minster discloses that the interpolated future data for maintenance may be determined based on sensor values for a particular components and one or more maintenance threshold values [See at least Minster, 0056-0057]); and
outputting the predicted maintenance schedule for the electronic module from the computing system (See at least Fig. 2 in Minster: Minster discloses that at step 210, in response to interpreting comparing the vehicle maintenance data (e.g., sensed data) to a severity database, the autonomous device is able to identify or select a severity level indicating how soon the maintenance need may need to be addressed, generate a priority score, and transmit the severity level and priority score to an external maintenance entity [See at least Minster, 0059]).

Regarding claim 13, Minster discloses A computing system comprising: 
a data storage device, the data storage device comprising damage accumulation information for a type of electronic module included in one or more autonomous vehicles (Minster discloses that damage accumulation information may be stored by a processor executing a vehicle maintenance algorithm [See at least Minster, 0056-0057]); 
a processor (See at least [Minster, 0089]); and 
one or more memory devices that stores instructions that, when executed by the processor, cause the processor to perform acts (See at least [Minster, 0089]) comprising: 
defining a damage accumulation threshold for the type of electronic module  (Minster discloses that that the processor may identify one or more component maintenance threshold at which the component should receive maintenance servicing [See at least Minster, 0056]) based upon the damage accumulation information in the data storage device, wherein the damage accumulation threshold is an indicator of condition degradation that prompts servicing to the type of electronic module (Minster discloses that the interpolated future data for maintenance may be determined by the onboard computer of the vehicle based on sensor values for a particular components and one or more maintenance threshold values [See at least Minster, 0056-0057]); and
receiving additional damage accumulation information from a data logger of a particular autonomous vehicle, the additional damage accumulation information being indicative of damage accumulation to a particular electronic module of the autonomous vehicle (See at least Fig. 2 in Minster: Minster discloses that at step S220 a vehicle may transmit a maintenance request to a maintenance entity [See at least Minster, 0061-0063]. Minster further discloses that maintenance conditions may be indicative of electronic module maintenance, such as oxygen sensor failure [See at least Minster, 0048] or battery replacement [See at least Minster, 0038]), the data logger being configured to monitor the damage accumulation to the particular electronic module of the particular autonomous vehicle (Minster discloses that the maintenance need prediction algorithm may include capturing several real sensor values (e.g., s1, s2, s3, etc. at times, t1-t3, respectively) for a component of the autonomous vehicle to approximate a date and/or time, t.sub.n, that the sensor values for the component may arrive at the schedule maintenance value, s.sub.m [See at least Minster, 0057].

However, none of the prior art of record taken either alone or in combination teaches or suggests the computing system wherein the fleet-wide damage accumulation information for the type of the electronic module comprises at least logged vibrations to which electronic module of the plurality of autonomous vehicles in the fleet have been exposed over time, wherein the damage accumulation threshold for the type of the electronic module is modified over time as additional fleet-wide damage accumulation information for the type of the electronic module is received (emphasis added in bold; this quoted portion is borrowed from claim 1, but it will be appreciated that nearly identical limitations appear in claims 13 and 17). While Minster does disclose utilizing an established threshold value and damage accumulation information of a particular module to predict when maintenance of the particular module will be required (See at least [Minster, 0056-0057]), this is not the same as utilizing the damage accumulation information of the particular module to modify the threshold, which is what is recited in the bolded/emphasized claim language; that particular limitation is not present in the prior art, let alone for vibration information.
Furthermore, while Chinnadurai does teach that vibration analyzers for a vehicle component may be used to determine whether or not a vibration experienced by the vehicle component meets or exceeds a certain threshold for repair or replacement of the vehicle component (See at least [Chinnadurai, 0031]), there is no mention of fleet-wide vibration data, let alone modification of a fleet-wide vibration damage threshold as recited in the bolded/emphasized portion of the claim. The field of endeavor of merely detecting vibrations indicative of a needed repair/replacement is not the same as the field of endeavor of modifying a damage accumulation threshold based on the observed vibration data for a particular module.


Regarding claims 2-7, 10-12, 21-22, and 25, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 1.

Regarding claims 15-16 and 23, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 13.

Regarding claims 24 and 26, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668